PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/848,282
Filing Date: 20 Dec 2017
Appellant(s): GRUPP et al.



__________________
Michael R. Nye
Reg. No. 62,126
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.
(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Appellant's arguments with regard to the rejections of claims 1-20 have been fully considered, but they are not deemed to be persuasive for at least the reasons addressed below. For redundancy purposes, the examiner focused the response on what it being claimed in light of the specification. Uhl 2008/0295349 was used to reject the claim limitations of independent claims 1, 12, 13 and dependent claims 2-4, 7, 11, 1-19; Uhl in view of Fu (US 2014/0184125) to reject dependent claims 5-6; Uhl in view of Kuroda (2013/0334995) to reject claims 8-10 and 20.
(2) Response to Argument
(A) In response to Claims rejected under 35 USC § 103
Appellant alleges that, with regards to claims 1-4, 7 and 11-19, Uhl does not teach or suggest the following limitations of claim 1:
detecting a measurement value of an electrical input variable of the electric machine... 
determining a calculation value of the electrical input variable based on (i) the detected value of the drive current and (ii) a performance model of the electric machine....
Appellant specifies with respect to the above argument, the issues as follow:
(1A)  Page 9 of the Brief: Appellant’s application describes that the divergence between the calculated electrical input variable and the measured electrical input 
(2A)   Paragraphs [0035], [0088]-[0092] and Fig. 3 of Uhl state that Uhl determines a current limit value based on a movement value, such as speed or acceleration. Therefore, Appellant concludes that Uhl does not teach or suggest the limitations of claim 1 stated above.

Examiner’s Response (A)
As a summary, Examiner provides a marked up copy of Appellant’s Figs. 1-2 drawing for the easy referral of the claimed subject matter. Examiner notes that the prior art Uhl is similar to the present application in that they both describe checking motor drive current of a coordinate measurement device which is operated by a plurality of motors to move the coordinate measurement in different directions, in the XYZ axis for instance.
Fig. 1 of current application, reproduced below, shows the electric machine 10 and the apparatus/microcontroller 30 for checking motor current. It is to be noted the coordinate measuring machine of Fig. 4 contains plurality of motors but only one motor is shown in Figs. 1-2.  
Appellant claims as the total current ‘the total current of each of the plurality of motors that moves the coordinate measuring device in XYZ plane’, which is not shown in their drawing but is well known in the general coordinate measuring devices. Therefore, the electric machine 10 may comprise more than one electric drive/motor. When Appellant claims total current IV, A is the current of one electric drive/motor. 
The calculation value UC output from the microcontroller 30 is based on motor current IA, input voltage UV, measured voltage US, and movement variable v,n of motor such as speed and/or acceleration (see Fig. 1).


    PNG
    media_image2.png
    819
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    826
    689
    media_image3.png
    Greyscale




In response to argument (2A), even though the Uhl teaches “determining a current limit value based on a movement value, such as speed” see par. [0063] and [0077], it is well known in the art of motor control that the determined current value generally has a relationship with the speed or acceleration of the motor. Uhl states in par. [0063], that the set speed can be used A) for determining the calculation value UC. In conventional motor control, the determining of the current value may be a value that is associated with the speed of the motor because after all, one of the main purposes of calculating and measuring current besides avoiding motor damage, is also to make sure that the motor has turns (i.e. started), from which speed can further be determine. Therefore, it’s possible to come across the prior art to Uhl’s wherein the determining of current is based on the speed of motor. Usually, most motor control have feedback loop where speed or current is fed back to the controller to adjust the commanded current or speed. In these general controllers current loop are cascaded with position loop and velocity loop to control the rotation of the motor.
With respect to the claim limitations that Appellant has argued, Examiner still believes the rejection is proper. Referring to par. [0035] and [0040]-[0047], Uhl clearly teaches checking for the measurements of the electrical drive current for measurement errors. In par. [0037], further Uhl measures values of the electrical drive current, thus detecting value of the drive 
Regarding the rejection of claims 12 and 13, they include similar features to claim 1 and the arguments are similar and should be address the same way as the response A above. 

(B) In response to Claims rejected under 35 USC § 103
Appellant with respect to claims 5-6, argues that Fu does not make up for the above-stated deficiencies of Uhl, and, claims 5-6 should therefore be allowed.

Examiner’s Response (B)
With regards to claims 5-6, Appellant has not argued the prior art rejection, only the dependency to a rejected claim 1 above. Since no arguments are based on prior art is provided on the record, Examiner notes that Appellant has conceded to the prior art rejection of these claims.
 
(C) In response to Claims rejected under 35 USC § 103
Appellant with respect to claims 8-10 and 20, argues that Kuroda does not make up for the above-stated deficiencies of Uhl and, claims 8-10 and 20 should therefore be allowed.
Examiner’s Response (C)
With regards to claims 8-10 and 20, Appellant has not argued the prior art rejection, only the dependency to a rejected claim 1 above. Since no arguments based on prior art is provided on the record, Examiner notes that Appellant has conceded to the prior art rejection of these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846      

                                                                                                                                                                                                  /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.